Citation Nr: 1452885	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-10 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for thoracolumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1985 to September 1999.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In October 2012, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a Board hearing via video conferencing.  A transcript of that hearing is associated with the claims file.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, thoracolumbar spine degenerative joint disease had its onset in military service.  


CONCLUSION OF LAW

Thoracolumbar spine degenerative joint disease was incurred during active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)  

Alternatively, for chronic diseases, as defined by regulation, shown in service, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)). Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease. Id. at 495-97. Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Id.

The Veteran contends that his currently diagnosed thoracolumbar spine disability is related to his active military service.  

In August 2011, the Veteran reported for a VA disability benefits examination.  In the resulting report, the examiner found that the Veteran suffers from degenerative joint disease of the thoracolumbar spine with limitation of range of motion and functional loss, to include less movement than normal, pain on movement, and interference with sitting, standing and/or weight bearing.  Imaging studies documented the existence of arthritis in the thoracolumbar spine.  The VA examiner opined that the Veteran's spine disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  

A review of the Veteran's enlistment examination report shows no indication of arthritis, bone or joint deformity, or recurrent back pain.  The Veteran's service treatment records (STRs) show that the Veteran was diagnosed with a lumbar strain in 1993 and that he was treated for thoracic and lumbar pain on multiple occasions from 1996 to 1999.  In January 2000, less than one year from the Veteran's release from active service, a VA diagnostic medical imaging report indicated degenerative changes in the thoracic spine with some wedging of several thoracic vertebral bodies.  In April 2002, August 2003, and December 2005, the Veteran underwent MRI testing.  The resulting reports of these MRIs noted degenerative changes in the thoracic and lumbar spine.  

In the instant case, the Board finds that while the evidence is not unequivocal, it suggests that the Veteran's current thoracolumbar spine disability is related to service.  The VA clinician provided a negative nexus opinion, and the evidence does not establish the presence of chronic thoracolumbar spine disability in service.  However, the Veteran's STRs show multiple instances of treatment during service for lumbar strain and lower back pain.  The Veteran claims that this low back pain has been continuous since service.  There is radiographic evidence of degenerative joint disease of the spine within one year of separation from service. 38 C.F.R. § 3.303(b).  While the arthritis was first noted only in the thoracic spine, subsequent testing revealed the arthritis in the thoracolumbar spine.  Resolving all doubt in the Veteran's favor, the record supports a finding that thoracolumbar spine degenerative joint disease is attributable to service.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for a thoracolumbar spine degenerative joint disease is granted.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


